Citation Nr: 1430563	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-35 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from May 1955 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also perfected an appeal concerning the denial of service connection for residuals of tuberculosis (TB).  Service connection for this disease was granted, however, in a February 2014 rating decision during the pendency of this appeal.  So this claim is no longer at issue; if he disagrees with the rating and/or effective date assigned for this now service-connected disability, then the Veteran has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F. 3d 1156 (Fed Cir. 1997).

This appeal as concerning the remaining claim still at issue, for service connection for a low back disorder, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran had back pain in service, but the most competent, credible, and therefore ultimately probative evidence indicates his current low back disorder is less likely than not related to his service, including to that back pain he had during his service, and arthritis has not been shown to have incepted during his service or within one year of his discharge from service.

CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and any medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

August and November 2009 letters explained the evidence necessary to substantiate this claim and VA's and the Veteran's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

These letters were provided to the Veteran prior to initially adjudicating his claim, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2009 letter also explained how a "downstream" disability rating and effective date are determined in the eventuality service connection is granted, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran therefore has received all required notice concerning this claim.


With regards to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), post-service treatment records, and a report of a VA compensation examination.  There is no suggestion of any additional evidence still needing to be obtained, so VA also has satisfied its obligation to assist him with his claim.

As VA's duties have been satisfied, the Board may proceed with adjudicating the claim.
Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may be granted for a disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation between the disease or injury in service and the present disability - the so-called "nexus" requirement.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 , 
1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same disease, however remote, are to be service connected, unless clearly attributable to other ("intercurrent") causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in claims for arthritis, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - also benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When one of these enumerated diseases is at issue, a claimant alternatively may establish entitlement to service connection based on a demonstration of continuity of symptomatology.  Evidence of continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Here, the chronicity of the Veteran's low back disorder in service is legitimately questionable.  Over the course of his 20 years of service, there are a few records documenting back problems.  Notably, in September 1961 he was observed to have multiple contusions and abrasions, including contusions on his sacrum.  A May 1962 record noted complaints of low back pain and back strain was diagnosed.  A December 1963 record shows he was seen for an elbow injury, but he also was noted to have spasms in his lumbar area.  An October 1970 record notes that he still had pain in his back.  There was generalized tenderness from the thoracic segment of the spine to the lower lumbar segment of the spine.  

In March 1975, he had pain in the thoracic segment of his spine for 6 hours.  He reported having this once before in 1973.  The assessment was muscle pain.  He was only noted to have back strain once and at no time were his complaints of back pain described as chronic.  Furthermore, his back was found to be normal during his separation examination.

Even if his low back complaints in service could be construed as chronic, he was only noted to have a back strain once in service, which is different from his currently diagnosed low back disorder.  The regulations require manifestations of the same chronic disease to grant service connection based on chronicity in service.  See 38 C.F.R. § 3.303(b).  Since there are inadequate facts showing chronicity of disease or injury in service, the Board must consider whether there was continuity of symptoms after discharge.

"Symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  While continuity of symptoms and not treatment can provide an alternate route for establishing service connection without supportive nexus evidence, the evidence still must be evaluated under the three-step analysis of determining whether it is competent, also credible, and then as or more probative than the other relevant evidence in the file, including the medical evidence.

The evidence of continuity of symptoms is based on the Veteran's statements, so it is considered lay evidence.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran would have first-hand knowledge of low back pain, so his lay assertion of continuing low back pain since service is competent.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).


Once competency is established the Board must then determine if the evidence is also credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here, the Veteran was diagnosed with spondylosis at the conclusion of his April 2012 VA examination.  Spondylosis is defined as  "Ankylosis of a vertebral joint; also, a general term for degenerative changes due to osteoarthritis."  Dorland's Illustrated Medical Dictionary 1567 (27th ed. 1988).  So while he now has arthritis, he did not report having continuing associated symptoms since his service.  To the contrary, he reported sustaining an intercurrent or intervening back injury in 1999, and said prior to that he had just minimal-to-no back problems.  See April 2012 VA examination report.  This is in direct contradiction to his current allegation of having experienced continuous low back pain since his service, even prior to that intercurrent trauma, which tends to undermine his credibility regarding just how long and to what extent he has experienced low back pain, also as concerning the true source of it.  Medical findings more contemporaneous to the event in question are entitled to a lot of probative weight, especially in comparison to evidence or testimony to the contrary offered many years later, long after the fact.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The presumption of service connection also is not available since the Veteran was not shown to have arthritis to a compensable degree during the one-year grace period after he separated from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309(a).

Since there is no presumption or alternate means to establish service connection based on chronicity in service or continuity of symptomatology after, nexus evidence is needed to support the claim.

The only probative evidence addressing the etiology of the Veteran's low back disability was offered by the VA examiner who reviewed the claims file for the relevant medical history.  This evaluating physician concluded the Veteran's low back disorder was less likely than not incurred in or caused by the claimed 
in-service injury, event, or illness.  This examiner's rationale was that the Veteran had a back strain injury in 1962 and continued to have back pain.  In January 1982, he was admitted to the naval hospital for low back pain and sciatica into the left buttock and calf.  He was treated with bed rest and pain medicine and the radicular pain resolved and he was discharged in February 1982.  The Board sees that the diagnosis was herniated nucleus pulposus (HNP), acute lumbar left.

This commenting VA examiner then goes on to point out that the Veteran had retired from the Navy in May 1975.  He explained that a back strain does not normally progress to a herniated disc and sciatic pain without further injury and exacerbation.  He then adds that there is no indication of abnormal findings on examination during the Veteran's naval career.  So there was not the required attribution of the current disability, including the HNP and associated sciatica, to the back strain in service.  Thus, there was not the required service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

The Veteran's representative asserts the claim should be granted because the examiner left open the etiology of the back disorder because he conceded a back strain could progress to a herniated disc with further injury and noted the Veteran was injured (actually reinjured) in 1999.


The representative's reasoning is logistically flawed, however, because the subsequent injury reported to the examiner by the Veteran was in 1999, not only many years after the conclusion of his service but also after the herniated disc already had been diagnosed in January 1982.  Even when he was found to have lumbar herniated disc and sciatic nerve irritation there was no report of a prior injury, including during his military service, precipitating his symptoms.  He only reported a 10-day history of calf pain extending into his left buttocks.  And while he did report an acute episode of low back pain in 1972, so during his service, he denied there being a radicular component to it so it did not involve the same symptoms and dermatome as reflected in the records concerning his service.  Given that the commenting VA examiner observed there were no further abnormal findings on examinations during the Veteran's service, the Board does not find there was any ambiguity in this examiner's opinion about none of the current disability being related to or dating back to the Veteran's service.  His examination report clearly indicates there is no evidence of a subsequent low back injury in service.  Because the Veteran reported not having any real back problems until the 1999 intercurrent back injury, there is no evidence of progression of an 
in-service back problem of the type the Veteran's representative alleges occurred.

The VA opinion is well reasoned, consistent with the evidence, and is highly probative.  Most significant is that is contains the required explanatory rationale because that is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no competent and credible evidence that is at least equally probative and supportive of the claim.

In the appropriate circumstance, such as here, the Board may also consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Board understands the Veteran firmly believes his current low back disorder is related to his service (his complaints and diagnosis during his service), but the medical evidence is ultimately more probative as to determining the etiology of his present-day disability since the type of condition at issue is not one that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  But see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Here, VA did indeed obtain a medical nexus opinion concerning this determinative issue of causation, and it is entirely unfavorable to the claim.  Thus, for the reasons and bases discussed, the preponderance of the evidence is against this claim of entitlement to service connection for a low back disorder; therefore, this claim must be denied.



ORDER

Service connection for a low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


